993 A.2d 1214 (2010)
202 N.J. 9
In the Matter of Robert L. FILAURO, an Attorney at Law.
D-74 September Term 2009, 065654.
Supreme Court of New Jersey.
April 28, 2010.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 09-326 and DRB 09-349, recommending on the records certified to the Board pursuant to Rule 1:20-4(f) (default by respondent), that ROBERT L. FILAURO, formerly of NORTHFIELD, who was admitted to the bar of this State in 1996, and who has been temporarily suspended from the practice of law since January 3, 2009, should be reprimanded for violating Rule 1:20-3(g)(3) and(4)and RPC 8.1(b) (failure to cooperate with disciplinary authorities) (DRB 09-326), and disbarred for the knowing misappropriation of escrow funds, in violation of the principles of In re Hollendonner, 102 N.J. 21, 504 A.2d 1174 (1985) and In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979) (DRB 09-349);
And ROBERT L. FILAURO having failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that ROBERT L. FILAURO is reprimanded for his unethical conduct in DRB 09-326 and disbarred for the knowing misappropriation of client trust funds in DRB 09-349, ineffective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that ROBERT L. FILAURO be and hereby is permanently restrained and enjoined from practicing law; and it is further
*1215 ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by ROBERT L. FILAURO pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.